The parties have a continuing controversy as to their marital status. The interests of both parties can best be served by the resolution of that controversy in this action. Accordingly the defendant should be allowed to defend. Order unanimously reversed and the motion granted to the extent of opening defendant’s default and leaving to the trial court the determination of whether a counsel fee should be awarded defendant at plaintiff’s expense, and, if so, the amount of such counsel fee. This determination is without costs. Settle order on notice. Concur- — -Peek, P. J., Breitel, Prank, Valente and McNally, JJ.